PER CURIAM
Defendant appeals his convictions for assaulting a public safety officer, ORS 163.208, and resisting arrest, ORS 162.315, and also asserts that the trial court erred in imposing a compensatory fine. We reject without discussion defendant’s challenge to his convictions. Concerning the imposition of a compensatory fine, the state concedes that the record is legally insufficient to support the imposition of such a fine. On review of the record, we accept the state’s concession in that regard as well founded. See State v. Donahue, 165 Or App 143, 995 P2d 1202 (2000).
Compensatory fine vacated; remanded for resentencing; otherwise affirmed.